DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/16/20.
	The reply filed 10/16/20 affects the application 16/672,783 as follows:
1.    The declaration of Hisao Ekimoto, submitted by Applicant on 16 October 2020 under 37 CFR § 1.132, is acknowledged and will be further discussed below. Claims 1, 6-8 and 16 have been amended. Claims 2, 5, 9 and 14 have been canceled. The rejections of the office action mailed 04/20/20 are modified as necessitated by Applicant’s amendment and are set forth herein below.                              
2.     The responsive is contained herein below.
Claims 1, 3, 4, 6-8, 10-13, 15-16 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto    (EP 2005954 A2; of record) in view of Huntly et al. (Nature Reviews | Cancer, Vol 5, April 2005, 311-321). 

Ekimoto discloses a compound or composition comprising a retinoid agonist wherein said retinoid agonist is tamibarotene (TM-411) and a tubulin-interacting anticancer drug, taxotere (DXL) (see page 5, [0024]-[0027]).  
Furthermore, Ekimoto discloses Applicant’s compound or composition comprising a retinoid agonist, tamibarotene (TM-411) and an antimetabolite anticancer drug, azacytidine (5-AZ) (see also Figs. 2 and 6 and page 3, [0011]).  Furthermore, it should be noted that Ekimoto discloses that the combination of TM-411 and 5-AZ produces a synergistic effect on growth-suppressing activity of human acute promyelocytic leukemia cell line HL-60 (see page 3, [0011]).  In addition, Ekimoto discloses that TM-411 and 5-AZ produces a synergistic effect on the growth-suppressing activity of human multiple myeloma cell line RPMl8226 (see page 4, [0011]).  
In addition, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation. The first drug contains a synthetic retinoid or a pharmaceutically acceptable organic or inorganic acid addition salt thereof, and the second drug contains a chemotherapeutic agent for cancer treatment (see abstract).  Furthermore, Ekimoto discloses that the synthetic retinoid can be an agonist or an antagonist of a retinoic acid receptor (RAR α, β, or γ) or a retinoid receptor (RXR α, β, or γ), or a pharmaceutically acceptable organic or inorganic acid 
Also, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation (see abstract and claims).  That is, Ekimoto discloses that a kit can comprises his composition.
The difference between Applicant’s method and the method taught by Ekimoto is that Ekimoto does not explicitly disclose treating cancer cells that are cancer stem cells in the subject.  
Huntly et al. disclose that many cancers seem to depend on a small population of cancer stem cells’ for their continued growth and propagation. The leukaemia stem cell (LSC) was the first such cell to be described (see abstract). Also, Huntly et al. disclose that the LSC is likely to be the most crucial target in the treatment of leukaemias, and a thorough understanding of its biology and that particularly of how the LSC differs from the HSC (haematopoietic stem cell) might allow it to be selectively targeted, improving therapeutic outcome (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill 
One having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.

Claims 3, 4, 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto and Huntly et al. as applied in claim 1 above and further in view of McNamara et al. (Clin Cancer Res 2008;14(17) September 1, 2008, 5311-5313).
Claim 3 is drawn to the method of claim 1 further comprising contacting the cancer cell with a rexinoid agonist.

McNamara et al. disclose that the rexinoid bexarotene (Targretin) has been shown to be effective in acute myeloid leukemia (AML) cell lines by inhibiting proliferation and inducing differentiation (see page 5311, left col. 2nd paragraph).  Furthermore, McNamara et al. disclose the administration Bexarotene at daily doses of 100 to 400 mg/m2 (see page 5311, right col. 1st paragraph).  Also, McNamara et al. disclose that bexarotene is safe and potentially useful for the treatment of non-M3 AML patients (page 5412, right col., last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), and to also treat or contact the cancer stem cells with the rexinoid agonist bexarotene, thereby inhibiting the growth of the cancer stem cells in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) and the rexinoid agonist bexarotene which both treats leukemia would also treat the leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug, and also because McNamara et al. disclose that bexarotene can also treat leukemia.

It should be noted that it is obvious to also use or contact the leukemia cancer stem cells with an anticancer drug such as 5-aza-2'-deoxycytidine (5-AZ) as taught by Ekimoto. Also, it is obvious to use or administer the retinoid, rexinoid agonist bexarotene and anticancer drug in amounts or mg as taught or suggested by Ekimoto, Huntly et al. and McNamara et al. 

Claims 8, 10, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto (EP 2005954 A2; of record) in view of Huntly et al. (Nature Reviews | Cancer, Vol 5, April 2005, 311-321). 
Claim 8 is drawn to a method for treating cancer in a subject, the method comprising administering an effective amount of a retinoid agonist, and an anticancer drug to the subject to 
Ekimoto discloses a compound or composition comprising a retinoid agonist wherein said retinoid agonist is tamibarotene (TM-411) and a tubulin-interacting anticancer drug, taxotere (DXL) (see page 5, [0024]-[0027]).  
Furthermore, Ekimoto discloses Applicant’s compound or composition comprising a retinoid agonist, tamibarotene (TM-411) and an antimetabolite anticancer drug, azacytidine (5-AZ) (see also Figs. 2 and 6 and page 3, [0011]).  Furthermore, it should be noted that Ekimoto discloses that the combination of TM-411 and 5-AZ produces a synergistic effect on growth-suppressing activity of human acute promyelocytic leukemia cell line HL-60 (see page 3, [0011]).  In addition, Ekimoto discloses that TM-411 and 5-AZ produces a synergistic effect on the growth-suppressing activity of human multiple myeloma cell line RPMl8226 (see page 4, [0011]).  
In addition, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation. The first drug contains a synthetic retinoid or a pharmaceutically acceptable organic or inorganic acid addition salt thereof, and the second drug contains a chemotherapeutic agent for cancer treatment (see abstract).  Furthermore, Ekimoto discloses that the synthetic retinoid can be an agonist or an antagonist of a retinoic acid receptor (RAR α, β, or γ) or a retinoid receptor (RXR α, β, or γ), or a pharmaceutically acceptable organic or inorganic acid addition salt thereof (see page 3, lines 12-14).  Also, Ekimoto discloses that their composition can comprise a first drug that contains a synthetic retinoid or a pharmaceutically acceptable 
Also, Ekimoto discloses a kit for cancer treatment and a pharmaceutical composition for cancer treatment that can inhibit the growth of tumors and cancers in mammals more than ever. The kit for cancer treatment includes a combination of two different drugs in a kit formulation (see abstract and claims).  That is, Ekimoto discloses that a kit can comprises his composition.
The difference between Applicant’s method and the method taught by Ekimoto is that Ekimoto does not explicitly disclose treating cancer cells that are cancer stem cells in a subject.  
Huntly et al. disclose that many cancers seem to depend on a small population of cancer stem cells’ for their continued growth and propagation. The leukaemia stem cell (LSC) was the first such cell to be described (see abstract). Also, Huntly et al. disclose that the LSC is likely to be the most crucial target in the treatment of leukaemias, and a thorough understanding of its biology and that particularly of how the LSC differs from the HSC (haematopoietic stem cell) might allow it to be selectively targeted, improving therapeutic outcome (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat cancer in a subject by inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, comprising administering to the subject with the leukemia cancer stem cell a retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem 
One having ordinary skill in the art would have been motivated to treat cancer in a subject by inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, comprising administering to the subject with the leukemia cancer stem cell a retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) which treats leukemia would also treat the leukemia stem cell (LSC) in subject that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug.

Claims 11-13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ekimoto and Huntly et al. as applied in claim 1 above and further in view of McNamara et al. (Clin Cancer Res 2008;14(17) September 1, 2008, 5311-5313).
Claim 11 is drawn to the method of claim 1 further comprising administering a rexinoid agonist to the subject.

McNamara et al. disclose that the rexinoid bexarotene (Targretin) has been shown to be effective in acute myeloid leukemia (AML) cell lines by inhibiting proliferation and inducing differentiation (see page 5311, left col. 2nd paragraph).  Furthermore, McNamara et al. disclose the administration Bexarotene at daily doses of 100 to 400 mg/m2 (see page 5311, right col. 1st paragraph).  Also, McNamara et al. disclose that bexarotene is safe and potentially useful for the treatment of non-M3 AML patients (page 5412, right col., last paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat cancer in a subject by inhibiting the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, comprising administering to the subject with the leukemia cancer stem cell a retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), and to also to administering to the subject the rexinoid agonist bexarotene, thereby inhibiting the growth of the cancer stem cells, because one of ordinary skill in the art would expect that Ekimoto’s composition comprising tamibarotene (TM-411) and the rexinoid agonist bexarotene which both treats leukemia would also treat the leukemia stem cell (LSC) in a subject that Huntly et al. disclose or suggest is part of or a small population of leukemia cancer cells, and especially since Ekimoto discloses that tamibarotene (TM-411) can treat leukemia and tamibarotene (TM-411) is well known to be an antileukemia drug, and also because McNamara et al. disclose that bexarotene can also treat leukemia.

It should be noted that it is obvious to also use or administer to the subject with the leukemia cancer stem cells with an anticancer drug such as 5-aza-2'-deoxycytidine (5-AZ) as taught by Ekimoto. Also, it is obvious to use or administer the retinoid, rexinoid agonist bexarotene and anticancer drug in amounts or mg as taught or suggested by Ekimoto, Huntly et al. and McNamara et al. 

Response to Arguments
Applicant's arguments and declaration with respect to claims 1, 3, 4, 6-8, 10-13, 15-16 have been considered but are not found convincing.

The declaration shows or describes an experiment in order to illustrate this very important distinction between general cancer cells and cancer stem cells.  Furthermore the declaration indicates that their experiment show that with respect to the HepG2 containing a lot of cancer stem cells, Am-80 showed that initially the inhibitory activity was same as that of the conventional HepG2, but the longer the exposure time, the weaker the inhibitory activity. As a result, it can be said that the longer exposure time is required for inhibition of Am-80 on cancer stem cells. Therefore, the time dependency of Am-80 on the cancer stem cells was also discovered.
However, even though there is a difference or distinction between general cancer cells and cancer stem cells, the tamibarotene (TM-411) does inhibit the conventional HepG2 human hepatoma cells and HepG2 human hepatoma cells containing 13% of cancer stem cells.  Thus, it is obvious to expect that the tamibarotene (TM-411) would also inhibit the cancer stem cells of HepG2 human hepatoma cells.  Also, it should be noted that Applicant’s method (as claimed) does not require any specific period or length of time of treatment of cancer stem cells by tamibarotene (TM-411) nor any particular percent inhibition. Also, based on Ekimoto and Huntly et al. it is obvious to expect that tamibarotene (TM-411) would inhibit or treat the leukemia cancer stem cells. Thus, the Examiner does not consider inhibition of the growth of cancer stem cells as being surprising. In addition, it should be noted that Applicant’s method as claimed treats cancer stem cells which is not limited to any specific type of cancer stem cells. And thus, if one compound or drug tamibarotene (TM-411) can treat any specific type of cancer stem cells it does not appear that the cancer stem cells would be much more difficult to find an effective treatment 
The Applicant argues that Ekimoto does not disclose that tamibarotene would provide an effective treatment specifically for cancer stem cells. Moreover, neither Huntly, nor McNamara disclose tamibarotene. Accordingly, a person skilled in the art is provided with no motivation to combine the disclosure of Ekimoto with Huntly and/or McNamara. It is submitted that any allegation to the contrary can only be arrived at with the benefit of hindsight, which is impermissible.
However, the above rejection was made by applying Ekimoto and Huntly et al. references. And thus, Ekimoto does not disclose that tamibarotene would provide an effective 
Similarly, one having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), and to also treat or contact the cancer 

The Applicant argues that indeed, one of ordinary skill in the art in combining Ekimoto and Huntly would have had no reasonable expectation that the method claimed, namely for inhibiting growth of a cancer stem cell, would have worked for its intended purpose. A person of ordinary skill in the art in reading Ekimoto, either alone or in combination with Huntly and/or McNamara, would have found it unpredictable from the disclosures that a retinoid agonist, let alone tamibarotene (Am-80) and an anticancer drug, could inhibit growth of a cancer stem cell in a subject as claimed. Moreover, McNamara, which is cited for allegedly describing that bexarotene can also treat leukemia, does not cure the deficiencies of Ekimoto and Huntly noted above.
However on the contrary, one of ordinary skill in the art in combining Ekimoto and Huntly would have had reasonable expectation that the method claimed, namely for inhibiting growth of a cancer stem cell, would have worked for its intended purpose. A person of ordinary skill in the art in reading Ekimoto, either alone or in combination with Huntly and/or McNamara, would have found it predictable from the disclosures that the retinoid agonist, tamibarotene (Am-
The Applicant argues that even Huntly does not support the Examiner’s position since the reference explicitly states that “[i]t is likely that chemotherapeutics only target the bulk, non-clonogenic tumour cells and spare the leukaemia stem cells ...” Huntly at page 318, last paragraph, lines, 11-14. Indeed, in the section entitled “Future directions,” Huntly speculates with invitation to perform future experiments that “further characterization of the LSC will therefore provide paradigms of the biology of malignant stem cells that can be applied to solid-organ tumours and might also lead to improved therapeutics for these malignancies.” Huntly at page 319, lines 13-18; emphasis added.
However, Huntly et al. do support the Examiner’s position. Furthermore, Huntly et al.’s statement which indicates that it is likely that chemotherapeutics only target the bulk, non-clonogenic tumour cells and spare the leukaemia stem cells, refers to treatment not targeting the cancer stem cells (LSCs and HSCs) per se, and also refers to treatment which involves relapse of tumour or cancer at a later stage and recrudescence of tumour following cessation of therapy. But, based on Huntly et al.’s teaching one of ordinary skill in the art would target treating the cancer stem cells (LSCs) of the leukaemia. It should be noted that it is well-established that In re Boe, 355 F.2d 961, 148 USPQ 507, 510 (CCPA 1966); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 279, 280 (CCPA 1976); In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Kaslow, 707 F.2d 1366, 1374, 217 USPQ 1089, 1095 (Fed. Cir. 1983).
Also, it is obvious to expect that the tamibarotene (TM-411) which treats leukemia would treat or inhibit the leukaemia stem cell (LSC), especially since Huntly et al. disclose that the LSC is likely to be the most crucial target in the treatment of leukaemias, and that a treatment or inhibition of growth of the leukaemia would involve inhibition of the leukaemia stem cell (LSC) since the continued growth of the leukaemia depends on the cancer stem cells (or the leukaemia growth is a result of the cancer stem cells).
More importantly, Huntly et al. disclose that many cancers seem to depend on a small population of cancer stem cells’ for their continued growth and propagation. The leukaemia stem cell (LSC) was the first such cell to be described (see abstract). Also, Huntly et al. disclose that the LSC is likely to be the most crucial target in the treatment of leukaemias, and a thorough understanding of its biology and that particularly of how the LSC differs from the HSC (haematopoietic stem cell) might allow it to be selectively targeted, improving therapeutic outcome (see abstract). Consequently. as set forth in the above rejection, one having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, 
The Applicant argues that as evidenced at least by the results of the experiments described in the Declaration by Hisao Ekimoto (the “Ekimoto Declaration”; copy concurrently submitted herewith), given the different inhibition rates of cancer stem cells, an effective treatment for general cancer cells may not work specifically for cancer stem cells. Therefore, a person skilled in the art is provided with no motivation to utilize tamibarotene in the treatment of cancer stem cells. Accordingly, Applicants submit that the evidence of record does not support concluding that a person of ordinary skill in the art would have reasonably expected success in practicing Ekimoto’s method of treating leukemia would also treat cancer stem cells such as LSCs disclosed by Smith. Applicants maintain and do not concede that the Office has established a prima facie case of obviousness. Also, the Applicant argues that moreover, even if a prima facie case of obviousness is established, which is not conceded herein, the prima facie case is rebutted by surprising and unexpected results. As indicated on page 4, lines 2 to 6 of the present application, it was surprisingly found that the claimed composition demonstrated drastic action to inhibit the growth of cancer stem cells. That is, the present invention was particularly effective against cancer stem cells. Since cancer stem cells possess the capacity for self-renewal and pluripotency, they are different from general cancer cells and also make them resistant to conventional anticancer drug therapies. Therefore, finding an effective treatment specifically for 
However, as pointed out above in response to the declaration, even though there is a difference or distinction between general cancer cells and cancer stem cells, the tamibarotene (TM-411) does inhibit the conventional HepG2 human hepatoma cells and HepG2 human hepatoma cells containing 13% of cancer stem cells.  Thus, it is obvious to expect that the tamibarotene (TM-411) would also inhibit the cancer stem cells of HepG2 human hepatoma cells.  Also, it should be noted that Applicant’s method (as claimed) does not require any specific period or length of time of treatment of cancer stem cells by tamibarotene (TM-411) nor any particular percent inhibition. Also, based on Ekimoto and Huntly et al. it is obvious to expect that tamibarotene (TM-411) would inhibit or treat the leukemia cancer stem cells. Thus, the Examiner does not consider inhibition of the growth of the cancer stem cells as being surprising and unexpected. In addition, it should be noted that Applicant’s method as claimed treats cancer stem cells which is not limited to any specific type of cancer stem cells. And thus, if one compound or drug tamibarotene (TM-411) can treat any specific type of cancer stem cells it does not appear that the cancer stem cells would be much more difficult to find an effective treatment specifically for stem cancer cells that works for cancer cells in general (as argued by Applicant).
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to inhibit the growth of a cancer stem cell such as leukemia stem cell (LSC) that Huntly et al. disclose or suggest is part of leukemia cancer cells, in a subject, comprising contacting the leukemia cancer stem cell with the retinoid agonist such as tamibarotene (TM-411) and an anticancer drug such as the antimetabolite anticancer drug, azacytidine (5-AZ), thereby inhibiting the growth of the cancer stem cell in said subject, because one of ordinary skill 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623